DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 10, 16, 18, 21-22, 24-25 and 29-30 were rejected in Office Action mailed on 09/01/2021.
Applicant filed a response, amended claims 1, 4 and 21 and cancelled claims 24-25 and 29-30.
Claims 1-23, 26-28, and 31-34 are currently pending in the application, of claims 8-9, 11-15, 17, 19-20, 23, 26-28 and 31-34 are withdrawn from consideration.
Claims 1-7, 10, 16, 18 and 21-22 are being examined on the merits in this Office Action.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities: 
In claim 1, line 3, it is suggested to amend “of lithium metal powder” to - -of a lithium metal powder- -.
In claim 2, line 2, it is suggested to amend “is stabilized lithium metal powder” to - -is a stabilized lithium metal powder- -.
In claim 4, line 1, it is suggested to amend “having a” to - -comprising a- -.
In claim 4, line 2, it is suggested to amend “is” to - -of- -.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 16, 18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “a non-polar solvent”. This amendment does not appear to be supported by the originally filed disclosure. The examiner was unable to locate where the originally filed specification contemplated the solvent being exclusively “non-polar”. Paragraph [0030] (as published) and claim 21 recite the solvent may include alkanes, toluene, ethylbenzene, cumene, xylene, sulfones, mineral oil, glymes, isoparaffinic synthetic hydrocarbon, etc. However, sulfones and glymes for example, are known to  be polar aprotic solvents whereas toluene, xylene, ethylbenzene, while considered with non-polar characteristics, they still exhibit higher polarity compared to other solvents such as alkanes. In addition “non-polar” solvents can include other compounds not described in the cited paragraph. Therefore, it is 
Regarding dependent 2-7, 10, 16, 18 and 21-22, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the non-polar solvent is selected from the group consisting of alkanes, toluene, ethylbenzene, cumene, xylene, sulfones, mineral oil, glymes, and isoparaffinic synthetic hydrocarbon solvents.”. It is not clear what is required by this limitation as it appear some compounds are considered solvents with polar characteristics (e.g., sulfones, glymes) and others solvents with non-polar characteristics (e.g., toluene, ethylbenzene, cumene, xylene).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent Application Publication 2005/0239917) and further in view of Yakovleva et al. (U.S. Patent Application Publication 2009/0035663).
Regarding claim 1 and 21,  Nelson teaches a printable lithium composition (i.e., lithium metal powder based inks) (P[0002]) comprising:
a) a lithium metal powder (P[0011]);
b) a polymer binder (i.e., binders) (P[0012]);
c) a rheology modifier (i.e. conductive material) (P[0014]); and 
d) a solvent (P[0013])
As to the specific percentage in a solution basis, Nelson teaches a solution containing the above components where proportions generally fall within the claimed range (P[0148]-[0150], [0178]) (see calculation below). As such, Nelson is interpreted as meeting the general conditions of the claimed composition in a solution base. 
From Example 1 (Lithium Metal Powder Ink) of Nelson (P[0178]):
Solution A
                
                    26.5
                    g
                     
                    b
                    i
                    n
                    d
                    e
                    r
                
            
                
                    
                        
                            
                                
                                    26.5
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    26.5
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                            +
                            
                                
                                    x
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    x
                    100
                    =
                    20
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    %
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            26.5
                                            g
                                        
                                        
                                            b
                                            i
                                            n
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    0.20
                                
                            
                        
                    
                    -
                    
                        
                            26.5
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    106
                    g
                
            
                
                    T
                    o
                    t
                    a
                    l
                     
                    g
                     
                    o
                    f
                     
                    s
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                     
                    A
                    =
                    
                        
                            26.5
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                    +
                    
                        
                            106
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    132.5
                    g
                
            
Solution B
                
                    
                        
                            17.8
                            g
                        
                        
                            R
                            M
                        
                    
                
            
                
                    
                        
                            
                                
                                    17.8
                                    g
                                
                                
                                    R
                                    M
                                
                            
                        
                        
                            
                                
                                    17.8
                                    g
                                
                                
                                    R
                                    M
                                
                            
                            +
                            
                                
                                    x
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    x
                    100
                    =
                    20
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    %
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            17.8
                                            g
                                        
                                        
                                            R
                                            M
                                        
                                    
                                
                                
                                    0.20
                                
                            
                        
                    
                    -
                    
                        
                            17.8
                            g
                        
                        
                            R
                            M
                        
                    
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    71.2
                    g
                
            
                
                    T
                    o
                    t
                    a
                    l
                     
                    g
                     
                    o
                    f
                     
                    s
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                     
                    B
                    =
                    
                        
                            17.8
                            g
                        
                        
                            R
                            M
                        
                    
                    +
                    
                        
                            71.2
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    89
                    g
                
            
Equal mass of the two solutions: since Solution B is the limiting solution equal masses of the two solutions would be 89g of Solution A and 89g of Solution B.
Final Solution
                
                    
                        
                            178
                            g
                        
                        
                            s
                            o
                            l
                             
                            A
                            +
                            s
                            o
                            l
                             
                            B
                        
                    
                    +
                    
                        
                            37.9
                            g
                        
                        
                            l
                            i
                            t
                            h
                            i
                            u
                            m
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                    +
                    
                        
                            26.5
                            g
                        
                        
                            R
                            M
                        
                    
                    +
                    
                        
                            574
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            816.4
                            g
                        
                        
                            s
                            o
                            l
                        
                    
                
            
                
                    F
                    r
                    o
                    m
                     
                    
                        
                            178
                            g
                        
                        
                            s
                            o
                            l
                             
                            A
                            +
                            s
                            o
                            l
                             
                            B
                        
                    
                
            
                
                    S
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                     
                    A
                    :
                     
                    
                        
                            
                                
                                    26.5
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    133
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                    +
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    x
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    89
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                    +
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                
            
                
                    
                        
                            x
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            89
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                            +
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            26.5
                                            g
                                        
                                        
                                            b
                                            i
                                            n
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            133
                                            g
                                        
                                        
                                            b
                                            i
                                            n
                                            d
                                            e
                                            r
                                            +
                                            s
                                            o
                                            l
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            17.7
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                
            
                
                    
                        
                            89
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                            +
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    -
                    
                        
                            17.7
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            71.3
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                
            
                
                    l
                    i
                    t
                    h
                    i
                    u
                    m
                     
                    m
                    e
                    t
                    a
                    l
                     
                    p
                    o
                    w
                    d
                    e
                    r
                    =
                    
                        
                            
                                
                                    37.9
                                    g
                                
                                
                                    l
                                    i
                                    t
                                    h
                                    i
                                    u
                                    m
                                     
                                    m
                                    e
                                    t
                                    a
                                    l
                                     
                                    p
                                    o
                                    w
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    816.4
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    4.7
                    %
                
            
                
                    b
                    i
                    n
                    d
                    e
                    r
                    =
                     
                    
                        
                            
                                
                                    17.7
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    816.4
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    2.1
                    %
                
            
                
                    r
                    h
                    e
                    o
                    l
                    o
                    g
                    y
                     
                    m
                    o
                    d
                    i
                    f
                    i
                    e
                    r
                    =
                    
                        
                            
                                
                                    17.8
                                    g
                                
                                
                                    R
                                    M
                                
                            
                        
                        
                            
                                
                                    816.4
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    2.2
                    %
                    +
                    
                        
                            
                                
                                    
                                        
                                            26.5
                                            g
                                        
                                        
                                            R
                                            M
                                        
                                    
                                
                                
                                    
                                        
                                            816.4
                                            g
                                        
                                        
                                            s
                                            o
                                            l
                                        
                                    
                                
                            
                            x
                            100
                        
                    
                    =
                    5.4
                    %
                
            
                
                    s
                    o
                    l
                    v
                    e
                    n
                    t
                    =
                    
                        
                            
                                
                                    71.3
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                     
                                    i
                                    n
                                     
                                    s
                                    o
                                    l
                                     
                                    A
                                
                            
                            +
                            
                                
                                    71.2
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                     
                                    i
                                    n
                                     
                                    s
                                    o
                                    l
                                     
                                    B
                                
                            
                            +
                            
                                
                                    574
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                     
                                    i
                                    n
                                     
                                    f
                                    i
                                    n
                                    a
                                    l
                                     
                                    s
                                    o
                                    l
                                
                            
                        
                        
                            
                                
                                    8160.3
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    88
                    %
                
            
 	It is apparent, however, that the instantly claimed amount of 5-50% lithium metal powder and that taught by Nelson are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie 
                In light of the case law cited above and given that there is only a “slight” difference between the amount of 4.7% of lithium metal powder disclosed by Nelson and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 5%, it therefore would have been obvious to one of ordinary skill in the art that the amount of 5% lithium powder disclosed in the present claims is but an obvious variant of the amounts disclosed in Nelson, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Nonetheless, Nelson teaches in different embodiments the use of lithium powders in an amount of 40-80 percent and further dissolved in an amount of 30-80 percent of a solvent (paragraph [0148]-[0150] which overlap the claimed range and is interpreted to being in a solution basis. Nelson teaches this particular formulation have screen printing applications. As such, it would be obvious to combine the different percentages in order to find a range that is optimum for a particular application (e.g., screen printing, electrode, etc.).
Nelson teaches GBL as a solvent (P[0013]) but does not explicitly articulate the specifics of the solvent being non-polar such as alkanes, toluene, ethylbenzene, cumene, xylene, sulfones, mineral oil, glymes, and isoparaffinic synthetic hydrocarbon solvents. However, Nelson further teaches is known in the preparation of lithium powders to use hydrocarbon oil which encompass a mineral oil (P[0005]). The simple substitution of one known element for another (i.e., one solvent for another) is likely to be obvious when predictable results are achieved (i.e., to prepare lithium compositions and lithium metal powder) (see MPEP 2143). Nonetheless, additional guidance is provided below.
Yakovleva, directed to a lithium metal powder composition (abstract), teaches a stabilized lithium metal powder applicable for rechargeable lithium batteries (paragraph [0002]). Further, 
Giving the teachings of Yakovleva on the equivalence of using a solvent with polar characteristics such as GBL or a solvent with non-polar characteristics such as hexane, heptane, cyclohexan, toluene, xylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a non-polar solvent such as hexane, heptane, cyclohexan, toluene, xylene as opposed to GBL with a reasonable expectation of success, based on their recognized equivalence and the motivation to do so, as Yokovleva suggests, to provide sufficient volatility to promote drying when applied to a current collector for the battery (paragraph [0023]).
Regarding claim 2, Nelson teaches a stabilized lithium metal powder (P[0129]) (note: lithium metal powders for example in U.S. Pat. No. 5,776,369 are described as stabilized). 
Regarding claim 4, Nelson teaches the printable lithium composition as described above in claim 1. Further, Nelson teaches the composition having a viscosity of 500 cps to 50,000 cps (i.e., 0.5 Pa·s to 50 Pa·s – see calculations below).
                
                    1
                     
                    c
                    p
                    s
                    =
                    0.001
                    P
                    a
                    ∙
                    s
                
            
                
                    0.5
                    P
                    a
                    ∙
                    s
                    
                        
                            
                                
                                    1
                                    c
                                    p
                                    s
                                
                                
                                    0.001
                                    P
                                    a
                                    ∙
                                    s
                                
                            
                        
                    
                    =
                    500
                    c
                    p
                    s
                
            
It is noted that Nelson differ in the exact same viscosity as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the viscosity of Nelson overlap the instant claimed viscosity and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Nelson teaches the lithium printable composition as described above in claim 1. Given that the composition of Nelson is substantially identical to the composition and structure as used in the present invention, it would be expected for the composition to be chemically stable for up to six months at room temperature and against metallic lithium loss at temperatures up to about 60℃. 
Where the claimed and prior art products are identical or substantially identical in composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claims 6-7, Nelson teaches the rheology modifier is a conductive material such as carbon nanotubes (P[0014]).
Regarding claim 10, Nelson teaches the lithium printable composition as described above in claim 1 to include the rheology modifier. Given that the composition and rheology modifier of Nelson is substantially identical to the composition and structure as used in the present invention, it would be expected for the rheology modifier to provide improved stability.
Where the claimed and prior art products are identical or substantially identical in composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claim 22, Nelson teaches the composition as described above in claim 1 is utilized to produce a monolithic anode (i.e., printed anode foil) (P[0180]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent Application Publication 2005/0239917) and further in view of Yakovleva et al. (U.S. Patent Application Publication 2009/0035663) as applied to claim 1 above, and further in view of Ohsawa et al. (U.S. Patent 5,162,178).
Regarding claim 3, Nelson teaches the printable lithium composition as described above in claim 1. Nelson does not explicitly articulate the specifics of the lithium metal powder being alloyed with a metal selected from the group consisting of aluminum, boron, germanium, silicon, indium, and magnesium.
Ohsawa, directed to a negative electrode (abstract), teaches a lithium metal powder comprising an alloy of 55% lithium and 45% aluminum for example (C4, L54-60; C6, L31-49) and use for fabricating an anode (i.e., negative electrode) (C4, L60-67). Ohsawa teaches the anode exhibit highly enhanced output and guarantees a long-life of a secondary battery in the case there the anode is incorporated into a secondary battery.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium composition of Nelson to include known lithium metal powder alloyed with aluminum (or silicon, boron, magnesium – C4, L54-60) in order to enhanced output and guarantees a long-life of a secondary battery where the composition is used to fabricate an anode. 
Claims 16 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent Application Publication 2005/0239917) and further in view of Yakovleva et al. (U.S. Patent Application Publication 2009/0035663) as applied to claim 1 above, and further in view of Velazquez et al. (U.S. Patent 5,616,152).
Regarding claims 16 and 18, Nelson teaches the printable lithium composition as described above in claim 1. Nelson teaches the binder is thermoplastic (P[0012]) but does not teach the specifics of a saturated elastomer selected from the group consisting of ethylene propylene diene monomer rubber and ethylene-vinyl acetate.
	Velasquez, directed to method of fabricating electrodes (abstract), teaches well known polymeric binders such as elastomers including ethylene propylene diene monomers (EPDM) having a 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Nelson to include an EPDM binder as they are well known for anodes fabrication and function to bind the active material in the anode. In addition, it has been held in the court that the selection of a known material based on its suitability for its intended use is prima facie obvious (see MPEP 2144.07). 
Response to Arguments
	Examiner appreciates the amendments to claim 4 therefore, the previous objection is withdrawn.
	Applicant arguments and affidavit filed on 12/23/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). Specifically, newly cited art (i.e., Yokovleva) teaches the new limitation regarding the non-polar solvent.  

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dover et al. (U.S. Patent Application Publication 2007/0006680). 
Tang et al. (NPL, 20141). Tange teaches Glymes as polar aprotic solvent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tang et al., Glymes as Versatile Solvents for Chemical Reactions and Processes: from laboratory to Industry, RSC Adv. 2014, 4(22), 11251-11287.